DETAILED ACTION
This action is in response to the Request for Continued Examination (RCE) 04/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/06/2021, with respect to claims 1 and 7 have been fully considered and are persuasive.  

Allowable Subject Matter
Claim(s) 1 – 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein said first switch is directly connected between said third control signal and said gate of said synchronous power transistor, wherein said gate is a front control gate that is on an oxide layer and not in a substrate of said synchronous power transistor; and providing, by said option circuit, said input voltage to said gate of said synchronous power transistor, in accordance with said first and second control signals, and when said output voltage is not greater than said input voltage, in order to provide a current path for an inductor current of said boost converter through said synchronous power transistor, wherein said second switch is directly connected between said input voltage and said gate of said synchronous power transistor.”. 
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein said first switch is directly connected between said third control signal and said gate of said synchronous power transistor, wherein said gate is a front control gate that is on an oxide layer and not in a substrate of said synchronous power transistor; and said option circuit being configured to provide said input voltage to said gate of said synchronous power transistor, in accordance with said first and second control signals, in order to provide a current path for an inductor current of said boost converter through said synchronous power transistor, and when said output voltage is not greater than said input voltage, wherein said second switch is directly connected between said input voltage and said gate of said synchronous power transistor”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2008/0203986 discloses a boost converter with a switch connected to a back gate of the synchronous rectifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX TORRES-RIVERA/
Examiner, Art Unit 2838